DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/07/2022, regarding the rejection of Claims 2-6 under 35 U.S.C. §103, have been fully considered but they are not persuasive.  The applicant argues that Claim 2 (not Claim 1 as stated by the applicant in the response) has been amended to include all of the limitations of Claim 7; however, this is not correct.  Claim 7 included the limitation of a position of the first blade stopper being adjustable, and this limitation has not been included in Claim 2.  Without this limitation, Claim 2 is not allowable and is still rejected under 35 U.S.C. §103 (see rejection below).  Therefore, the applicant’s arguments are not persuasive, and the rejection of Claims 2-6 under 35 U.S.C. §103 are maintained.
The applicant’s arguments regarding Claim 8 are persuasive. Claim 8 contains allowable subject matter (see previous office action) and has been amended to be in independent form; therefore, Claim 8 is allowed (see “Allowable Subject Matter” below).
Applicant’s arguments, see Page 5 of the response, filed 12/07/2022, with respect to the non-statutory double patenting rejections, have been fully considered and are persuasive.  The applicant filed a Terminal Disclaimer on 12/07/2022, and said Terminal Disclaimer was approved on 12/09/2022.  Therefore, the non-statutory double patenting rejections have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 discloses the limitations of the first portion of the blade includes a first side of the blade and the second portion of the blade includes a second side of the blade; the first mechanical stop includes a first blade stopper configured to mechanically stop the first side of the blade when the blade is in the first position; and the second mechanical stop includes a second blade stopper configured to mechanically stop the second side of the blade when the blade is in the second position.  However, Claim 2 (upon which Claim 6 depends) already discloses each of these exact limitations (Claim 2 has been amended to add said limitations previously present in Claim 7).  Therefore, Claim 6 fails to further limit the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US Patent No: 5,104,291) in view of Vander Lind (US Publication No: 2015/0183510).
Regarding Claim 2: Morrison discloses a propeller (Figures 17, 21, and 25). The propeller comprises a blade (46) free to rotate about a longitudinal axis of the blade within at least a defined range of motion (Figure 28, No. 98), a first mechanical stop (79, right) positioned to engage mechanically a first portion of the blade when the blade is in a first position at a first end of said defined rotational range of motion (Column 13, Lines 6-11), and a second mechanical stop (79, left) positioned to engage mechanically a second portion of the blade when the blade is in a second position at a second end of said defined rotational range of motion (Column 13, Lines 6-11).  The blade rotates to the first position against the first mechanical stop when the propeller is rotated in a first direction (Figure 17, No. 97), second direction of propeller rotation (Figure 21, No. 99), and the blade rotates to the second position against the second mechanical stop when the propeller is rotated in a second direction (Figure 21, No. 99).  The first portion of the blade includes a first side of the blade (Morrison: Figure 28, right side of blade 46) and the second portion of the blade includes a second side of the blade (Morrison: Figure 28, left side of blade 46); the first mechanical stop includes a first blade stopper (Morrison: 79, right) configured to mechanically stop the first side of the blade when the blade is in the first position; and the  second mechanical stop includes a second blade stopper (Morrison: 79, left) configured to mechanically stop the second side of the blade when the blade is in the second position (Morrison: Column 13, Lines 6-8).  Morrison, however, fails to disclose the first position being associated with hovering and the second position being associated with forward flight.
Vander Lind teaches a propeller arrangement (Figure 3a), wherein the propeller is in a first position associated with hovering (Paragraph [0023], Lines 16-19; Paragraphs [0072]-[0073]) and in a second position associated with forward flight (Paragraph [0024], Lines 1-9; Paragraphs [0079]-[0080]).
Before the effective fling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the propeller of Morrison with a first position associated with hovering and a second position associated with forward flight, as taught by Vander Lind, for the purpose of increasing efficiency of the propeller vehicle and providing the propeller with increased operational lifetime (Paragraph [0003], Lines 10-14).
Regarding Claims 3-5: Morrison, as modified by Vander Lind, discloses the propeller of Claim 2. The limitations in Claims 3-5 regarding the first and second structures are based on an optional limitation in Claim 2 of the first/second mechanical stops being positioned to engage mechanically one OR both of a first/second portion of the blade and a first/second structure coupled mechanically to the blade when the blade is in a first/second position.  Morrison discloses mechanical stops positioned to engage mechanically a first portion of the blade; therefore, since Morrison does not disclose the optional limitation of mechanically engaging with a first/second structure coupled mechanically to the blade, the limitations of Claims 3-5 need not be disclosed.
Regarding Claim 6: Morrison, as modified by Vander Lind, discloses the propeller of Claim 2, wherein the first portion of the blade includes a first side of the blade (Morrison: Figure 28, right side of blade 46) and the second portion of the blade includes a second side of the blade (Morrison: Figure 28, left side of blade 46); the first mechanical stop includes a first blade stopper (Morrison: 79, right) configured to mechanically stop the first side of the blade when the blade is in the first position; and the second mechanical stop includes a second blade stopper (Morrison: 79, left) configured to mechanically stop the second side of the blade when the blade is in the second position (Morrison: Column 13, Lines 6-8).
Allowable Subject Matter
Claim 8 is allowed.  Claim 8 contains allowable subject matter (see previous office action) and has been amended to be in independent form.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Primary Examiner, Art Unit 3745